Johanson, A.C.J.
¶23 (concurring) — I concur with the majority opinion but write separately regarding Lundy’s legal financial obligation (LFO) challenge because I would follow our analysis in State v. Blazina, 174 Wn. App. 906, 301 P.3d 492 (2013), petition for review filed, No. 89028-5 (Wash. July 8, 2013). I would decline to reach the merits of the LFO issue because Lundy did not object when the trial court found that Lundy had a present or future ability to pay LFOs and when the trial court imposed the LFOs. Accordingly, I would hold that Lundy did not properly preserve the issue for appellate review. RAP 2.5(a).